DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “comparing said gene expression level from each of said 2-cell embryos to one another to determine the developmental potential of the 2-cell embryos” but then recites development potential is good or poor based on comparison with a reference 2-cell embryo, rather than comparison with other embryos being ranked. It is therefore unclear how 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 15 recites “comparing said gene expression level from each of said 2-cell embryos to one another to determine the developmental potential of the 2-cell embryos relative to one another” in lines 9-11 and “ranking the plurality of 2-cell embryos according to developmental potential” in line 18. Comparing gene expression levels to determining the developmental potential of embryos and ranking embryos according to a determined developmental potential can, under its broadest reasonable interpretation, be performed in the mind or with the aid of pen and paper by merely looking at expression level data and thinking about how the data affects developmental potential and how each embryo compares to other embryos and therefore falls within the “mental processes” grouping of abstract ideas. Claim 15 also recites “ wherein lower expression levels of Cofillin, DIAPH1, ECT2, MYLC2, DGCR8, Dicer, TARBP2, CPEB1, Symplekin, YBX2, ZAR1, CTNNB1, DNMT3B, TERT, YY1, IFGR2, BTF3 and/or NELF, in 2-cell embryos being assessed as compared to that observed for a reference embryo, comprising a normal 2-cell embryo is indicative of poor developmental potential, and expression that is equal to or greater than that observed for a reference embryo, comprising a normal 2-cell embryo is 
The judicial exception(s) is/are not integrated into a practical application. Claim 15 recites additional elements of measuring the expression level of at least two different genes from the same list of genes recited in the law of nature, recording said ranking in a report recorded on a computer readable medium, and generating a report of developmental potential. Measuring gene expression levels of at least two of the genes recited in the law of nature amounts to mere data gathering which is a form of insignificant extra-solution activity. This step is performed in order to gather data for the mental process step of comparing gene expression and is a necessary precursor for all uses of the recited judicial exceptions since no comparison of gene expression levels to determine developmental potential based on the recited law of nature could be carried out without first measuring the gene expression levels. Recording the ranking in a report on a computer readable medium and generating a report of developmental potential amounts to no more than merely storing and/or displaying the gathered and compared data which are generic computer-related functions which cannot integrate a judicial exception into a practical application. The combination of these elements amount to no more than mere instructions to gather and store data, therefore, even in combination, these additional elements do not integrate the judicial exception into a practical application
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, measuring the expression level constitutes extra-solution activity. This step was reevaluated under step 2B but is not considered to amount to significantly more than the judicial exception because measuring gene expression levels is well-understood, routine, and conventional activity, as evidenced by Applicant’s 
Claim 38 recites “comparing said gene expression level from each of said embryos to determine if there is at least a 1.5 fold lower expression of said at least one gene in an embryo compared to a reference embryo, which lower expression is indicative of poor developmental potential, then ranking the human embryos according to a determined developmental potential” in lines 8-12. Comparing gene expression levels and ranking embryos according to a determined developmental potential can, under its broadest reasonable interpretation, be performed in the mind or with the aid of pen and paper by merely looking at measured and reference expression level data and thinking about how the data affects developmental potential and how each embryo compares to other embryos and therefore falls within the “mental processes” grouping of abstract ideas. In addition, the relationship between gene expression levels and embryonic developmental potential is a law of nature. 
The judicial exception(s) is/are not integrated into a practical application. Claim 38 recites additional elements of measuring the expression level of at least one gene from a specific list, and recording said comparative gene expression level data and ranking in a report recorded on a computer readable medium. Measuring gene expression levels amounts to mere data gathering which is a form of insignificant extra-solution activity. This step is performed in order to gather data for the mental process step and is a necessary precursor for all uses of the recited judicial exception since no comparison of gene expression levels could be carried out without 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, measuring the expression level constitutes extra-solution activity. This step was reevaluated under step 2B but is not considered to amount to significantly more than the judicial exception because measuring gene expression levels is well-understood, routine, and conventional activity, as evidenced by Applicant’s specification paragraphs [0093-94] as well as Cibelli [0044] and Sirard [0039] (see above for Cibelli and Sirard publication numbers). Furthermore, generic computer functions cannot integrate a judicial exception into a practical application or amount to significantly more than the judicial exception and the combination of additional elements does nothing more than gather and store data, which does not provide an inventive concept. 
Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
With respect to the rejection of claim 15 under 35 USC 112b: Applicant submits the amendments to claim 15 have overcome the rejection. The examiner respectfully disagrees. It is 
With respect to the rejection of claims 15 and 38 under 35 USC 101: Applicant submits, on p. 6, “the analysis of the sequence information set forth in the present claims contains limitations that cannot practically be performed in the human mind” including “identifying a specific level of gene expression in the defined set of genes, which requires both physical processes and a level of determination that cannot be achieved by mere observation. These data analysis steps require specific calculations that the human mind is not equipped to perform, and which require computer processing for any reasonable performance of the method.” The examiner notes that the step which is alleged to be performed in the human mind is the comparison of gene expression levels, which would merely require looking at previously measured gene expression level data. The step of measuring or identifying a specific level of gene expression is not considered to be a mental step (this is an additional element which amounts to extra solution activity).
Applicant submits, on p. 6, that they present improved methods for evaluating the developmental potential of a group of human embryos by incorporating the gene expression levels of a given embryo into a report recorded on a computer readable medium, which facilitates the access and comparison of gene expression data used to rank human embryos that are candidates for implantation in time sensitive IVF procedures, and that this is not merely an abstract concept. The examiner notes that incorporating the gathered gene expression levels into a report recorded on a computer readable medium is not an improvement as this is a generic computer function and amounts to nothing more than storing data. Furthermore, recording the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791